5

 

 

 

 

 

 

Attorney: .
MICHAEL FAILLACE |
MICHAEL FAILLACE & ASSOCIATES ] Z
5S 11 6 6
UNITED STATES DISTRICT COURT
SIMILARLY SITUATED
Defendant

60 EAST 42ND STREET SUITE 4540
SOUTHERN DISTRICT GF NEW YORK Index / case #: 1:20-CV-4656
Plaintiff
County, State of N@usyove __ Hector Figunorec. being sworn,

Case 1:20-cv-04656-JGK Document 8 Filed 10/05/20 Page 1 of 4
NEW YORK NY 10165
JUAN CARLOS MARTINEZ ROSENDO, INDIVIDUALLY AND ON BEHALF OF OTHERS AFFIDAVIT OF SERVICE
JOHN DOE CORP, (D/B/A JIREH TIRE}, ET AL
says: Déponent is not a party herein, is over the age of 18 years and resides in the Sta :

   

 

 

on Alttl2o at 445.2 amebrpat: 2 EAST-416TH STREET NEW YORK NY 10029

Deponent served the within: suvmons & complaint

On which were set forth the index No., herein, and date of filing

On: GERSHOM LORDSON C/O JIREH TIRE
(herein after called the recipient) therein named.

4 Individual By delivering a true copy of each to sald recipient personally; Deponent knew the person so served to be the person
described in as said recipient therein

Suitable Age By delivering thereat a true copy of each to: John S onita, CmPlayee
person a person of suitable age and discretion.Sald premises is recipients [ _-j Actual Place of Residence

[ Actual Place of Business within the State.

 

K

[] Affixingto By affixing a true copy of each to the door of said premises which js reciplents [  } Actual Place of Residence
Door [ 1 Actual Place of Business, within the State

Deponent was unable with due diligence to find recipient or person of suitable age and discretion thereat having called
thera

 

 

 

  

[| Corporation By delivering thereat a true copy of each to;
or personally. Deponent knew sald corporation / partnership so served to be the corporation / partnership described in said
tinership aforementioned document as said recipient and knew said individual to be thereof.
Mailing Within 20 days of such delivery, or affixing, deponent enclosed a copy of same ina postpaid envelope properly addressed
to recipient at recipients last krown [ wl Actual Piace of Residence ctual Place of Business
at i

and #éposited said envelope in an official depository under the exclusive care and custody of the U5. Postal Service within
New York State, The envelope bore the legend "personal and confidential” and did not Indicateon the outside, thereof
by return address or otherwise that the communication was from an attorney or concerned an action against the defendant.

 

A sxc { * Male mt White skin { ]Black hair [ 114-20 Yrs { ] Under & [ j Under 100 Lbs
[ }Female [ } Black skin [ ]Brownhair [ ] 23-35 Yrs { 1§0”"-5°3” E ] 7100-130 Lbs
[ ] Yellow skin { ] Gray hair [ +7 36-50 Yrs [ “4 5'4"-5'8" tana Lbs
[ ] Brown skin { ]Blondehair [ ] 51-65 Yrs [ ] 5'9"-6'0" [# ] 161-200 Lbs
[ ] Red skin [ ] Red hair { ]Over66Yrs [ ]Overs f ] Over 200 Lbs
Other identifying Features
oS wien Lasked the person spoken to whether recipient was in active military service of the United States or the State of
Service New York in any capacity whatever and received a negative reply. The source of my information and the grounds of my belief

are the conversations and observations above narrated.

[_] Subpoena Fee Tendered in the amount of

O
Sworn to before me on G | is [ 79

 

al pack
Mh Leypl..

{Print name below signdture) ~

Hector fuoroo, Stor 70H |
= TONATHAN RIPPS
OTARY PUBLIC, STATE OF NEW YORK.

File No. 1:20-CV-4656 Registration No, 01216109718 Work OrderNo. 511665
Qualified in New York County :
My Commission Expires May 17, 2024

 

 

 

 

 

 
 

 

Case 1:20-cv-04656-JGK Document 8 Filed 10/05/20 Page 2 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JUAN CARLOS MARTINEZ ROSENDO, individually

and on behalf of others similarly situated,
Civil Action No. 1:20-ev-4656

Plaintiffs},
AFFIDAVIT OF SERVICE
v.

JOHN DOE CORP. (D/B/A JIREH TIRE) and
GERSHOM LORDSON,

Defendant{s}.

STATE OF NEW YORK )
5.5.
COUNTY OF NEW YORK}

HECTOR FIGUEROA, being duly sworn, deposes and says that he is over eighteen years of
age, is an agent of DGR, and is not a party to this action.

That on the 11" day of September, 2020, at approximately the time of 4:52 pm, deponent
served a true copy of the SUMMONS IN A CIVIL ACTION AND COMPLAINT upon GERSHOM
LORDSON c/o Jireh Tire, at 2 East 116" Street, New York, NY 10029, by personally delivering and
leaving the same with JOHN SMITH, a person of suitable age and discretion, employee, at that
address, the actual place of business. At the time of service, deponent asked JOHN SMITH if
GERSHOM LORDSON is in active military service for the United States of America or for the State in
any capacity whatever or dependent upon a person in active military service and received a negative
reply.

JOHN SMITH is a tan Hispanic male, approximately 50 years of age, stands approximately 5
feet 7 inches tall, weighs approximately 200 pounds with no hair and brown eyes.

That on the 14" day of September, 2020, deponent served another copy of the foregoing
upon GERSHOM LORDSON by first class mail, by enclosing a true copy thereof in a securely sealed
and postpaid wrapper with the words "PERSONAL AND CONFIDENTIAL" written on the same envelope

and not indicating on the outside that it is from an attorney or concerns an action against the person

 

 
it,

 

Cf

 

 

Case 1:20-cv-04656-JGK Document 8 Filed 10/05/20 Page 3 of 4

to be served, and depositing the same into an official depository maintained by the Government of the

United States, City and State of New York, addressed as follows:

GERSHOM LORDSON

C/O JIREH TIRE

2 EAST 116TH STREET

NEW YORK, NY 10029
HECTOR FIGUER@A, #087014

Sworn to beferé mé, this
15" day-Of September, 2020

 

 

 

JONATHAN RIPPS
NOTARY PUBLIC, STATE OF NEW YORK
Registration No. G1RI6109718
Qualified in New York County
My Commission Expires May 17, 2034

 

 

 

 

 
Case 1:20-cv-04656-JGK Document 8 Filed 10/05/20 Page 4 of 4
CasaseDaahbabsis'poeemeneat FilGdles AG iBI20 aGageck of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Southern District-of New York

 

 

JUAN CARLOS MARTINEZ ROSENDO, individually )
and on behalf of others similarly situated,
)
Plaintiff(s) )

Vv. Civil Action No. 20-cv-4656
JOHN DOE CORP, (D/B/A JIREH TIRE) and )
GERSHOM LORDSON, )
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Gershom Lordson
c/o Jireh Tire
2 E 116th St
New York, NY 10029

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion-under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served-on the plaintiff or plaintiff's attorney,
whose name and address are: Michael A. Faillace

MICHAEL FAILLACE & ASSOCIATES, P.C.
60 East 42nd Street, Suite 4510
New York, New York 10165

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court,

CLERK OF COURT

Date: 06/18/2020 ‘S/P, NEPTUNE

 

 

Signature of Clerk or Deputy Clerk

 
